Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant timely traversed the restriction (election) requirement in the reply filed on 12/24/2020. Applicant has argued that the presented inventions would not result in  separate classification and different fields of search for the different claimed inventions of the claimed invention. Examiner respectfully disagrees. Applicant’s invention in Fig. 2A regards micro-LED display while Fig. 2B regards an OLED display. While both types of displays regards usage of LED for display images, the basic operation of two displays are fundamentally different and require separate searches/consideration for the purposes of the examination and formulating office action. Therefore, the distinction in underlying technology raises serious burden on the examiner. Therefore, the election of species is maintained and is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 11, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 6 recites the limitation "the selected antenna configuration" in line 1. The phrase should be changed to “a selected antenna configuration”.
Claim 10 recites the limitation, “the decoded video stream” in line 2 from the end. The phrase should be changed to “a decoded video stream”. 
Claim 11 is rejected as being dependent on rejected base claim 10.
Claim 14 recites the limitation, “the remainder” in line 2. The phrase should be changed to “a reminder”. 
Same issue exists in claim 19 line 4.
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-6, 13, 14, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al (PGPUB 2020/0241671 A1).
As to claim 1, Cheng (Figs. 1-3) teaches, a display (Figs. 3 and 4) comprising:
a display substrate (display substrate 30) comprising a front side (Fig. 3);
a plurality of pixels (subpixel, shown in Figs. 1-3) located on the front side of the display substrate, the plurality of pixels defining a display area (¶ 33: i.e. display area is framed by peripheral area); and
an antenna array (multiple antennas 100, 200, 300) comprising a plurality of antennas located on the front side of the display substrate and within the display area (Fig. 3).

	As to claim 13, Cheng (Figs. 1-3) teaches, a method comprising:
	receiving a wireless communication via an antenna array (antennas 100, 200, 300) comprising a plurality of antennas located on a front side of a display substrate(display substrate 30) and within a display area (display area), wherein the display area is defined (i.e. framed by peripheral area) by a plurality of pixels (subpixels, Fig. 3) located on the front side of the display substrate (Figs. 1-3).

	As to claim 17, Cheng (Figs. 1-3) teaches, a system (Figs. 3, 4) comprising:
a display (Figs. 3 and 4) comprising:
a display substrate (display substrate 30) comprising a front side (Fig. 3);
(subpixel, shown in Figs. 1-3) located on the front side of the display substrate, the plurality of pixels defining a display area (¶ 33: i.e. display area is framed by peripheral area); and
an antenna array (multiple antennas 100, 200, 300) comprising a plurality of antennas located on the front side of the display substrate and within the display area (Fig. 3),	a processor (transmitting signal generator 11) to communicatively couple to the display (Fig. 4).

Dependent Claims
As to claim 2, Cheng (Figs. 1-3) teaches, wherein at least a portion of an antenna of the plurality of antennas is located between a plurality of display elements of a first pixel (i.e. top left pixel - RG) and a plurality of display elements of a second pixel (i.e. bottom left pixel - RG),  wherein the first pixel is directly adjacent to the second pixel (Fig. 3: i.e. antennas 100, 200, 300 are between each and every pixel as shown in Fig. 3. Examiner is interpreting Fig. 3 as six pixels).

As to claim 3, Cheng (Figs. 1-3) teaches, wherein adjacent antennas of a first set of three or more antennas (i.e. 4x antenna 300 in Fig. 3) of the plurality of antennas are separated by a common pitch in  particular direction (Fig. 3: i.e. each of antenna 300 are separated by common horizontal distance/pitch as shown in the figure).

As to claim 4, Cheng (Figs. 1-3) teaches, wherein the common pitch is a multiple of a pitch length between directly adjacent pixels of the plurality of pixels (Fig. 3: i.e. common pitch of antennas 300 and 400 are multiple of 1. Further, Fig. 1 shows another embodiment with the antenna 100. The vertical portion of antenna 100 is repeated after two horizontal pixels. Therefore, Fig. 1 has multiple of 2 in horizontal direction).

As to claims 5, Cheng (Figs. 5, 6) teaches, the display further comprising circuitry to selectively activate a subset of the plurality of antennas based on a selected antenna configuration (¶ 77, 78: i.e. control signals are applied to selectively turn on antennas).

As to claim 6, Cheng (Fig. 4) teaches, wherein the selected antenna configuration is based on a plurality of detected touches of the display (¶ 73: i.e. operator control signal is initiated by input selection made on touch screen).

As to claim 14, Cheng (Figs. 1, 2) teaches, activating a subset of the plurality of antennas and deactivating the remainder of the plurality of antennas based on a selected antenna configuration (Fig. 1: only square shape of antennas are activated. Fig. 3 shows technically all gate and data lines can qualify and operate as antenna).

	As to claim 18, Cheng (Fig. 4) teaches, wherein the processor is to:
(sensing signal identifier 12) of a multimedia stream to be communicated over the antenna array (¶ 61),
responsive to the detection of the identifier, instruct the display to decode the multimedia stream at the display (¶ 64: i.e. operation command and interaction with the displayed image).

As to claim 19, Cheng (Figs. 1-3) teaches, determine an antenna configuration (Figs. 1, 2 are showing different antenna configurations) based on sensor data from one or more sensors (¶ 73: i.e. different selection trigger commands via touch screen), the antenna configuration specifying activation of a subset of the plurality of antennas and deactivation of the remainder of the plurality of antennas (Fig. 1: only square shape of antennas are activated. Fig. 3 shows technically all gate and data lines can qualify and operate as antenna).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Tokubo (PGPUB 2018/0093177 A1).
	As to claim 7, Cheng teaches the display of claim 5, but does not specifically teach wherein the selected antenna configuration is based on an orientation of the display.
	Tokubo (Fig. 3) teaches, wherein the selected antenna configuration is based on an orientation of the display (¶ 142: i.e. antenna switching scheme Is performed, activated and deactivate based on predicted future orientation of the HMD).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Tokubo’s method of controlling the arrays of antenna based on the orientation of the display, so as to achieve most optical signal reception (¶ 142).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Park (PGPUB 2020/0153469 A1)
As to claim 8, Cheng teaches the display of claim 5, but does not specifically teach wherein the selected antenna configuration is based on one or more of a battery charge level and a thermal condition.
Park (Fig. 5) teaches, wherein the selected antenna configuration is based on one or more of a battery charge level and a thermal condition (¶ 46: i.e. in stand by mode, Park turns off first antenna and maintains the state).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Park’s method of controlling first and second antennas based on power mode such as stand by mode, so as to minimize power consumption (¶ 8)
9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Jung et al (PGPUB 2019/0251378 A1)
	As to claim 9, Cheng teaches the display of claim 5, but does not specifically teach wherein the selected antenna configuration is based on data sensed by one or more specific absorption rate sensors of the display.
	Jung (Fig. 1) teaches, wherein the selected antenna configuration is based on data sensed by one or more specific absorption rate sensors of the display (¶ 51, 55: i.e. antenna maybe integrated in the display, and the sensor array maybe SAR).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Jung’s display integrated with SAR into Cheng’s display, so as to be able to detect fingerprints and iris recognition (¶ 4).

Allowable Subject Matter
Claims 12, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691